U NITED S TATES N AVY –M ARINE C ORPS
              C OURT OF C RIMINAL A PPEALS
                          _________________________

                              No. 201600071
                          _________________________

                  UNITED STATES OF AMERICA
                                  Appellee
                                      v.
                         LUCAS R. EASTMAN
                Staff Sergeant (E-6), U.S. Marine Corps
                                 Appellant
                          _________________________
 Appeal from the United States Navy-Marine Corps Trial Judiciary

     Military Judge: Lieutenant Colonel C.M. Greer, USMC.
       For Appellant: Major Emmett S. Collazo, USMCR.
For Appellee: Lieutenant Commander, Justin C. Henderson, JAGC;
           USN; Captain Dale O. Harris, JAGC, USN.
                     _________________________

                          Decided 18 August 2016
                          _________________________

  Before FISCHER, R UGH , and C AMPBELL , Appellate Military Judges
                      _________________________

This opinion does not serve as binding precedent, but may be cited
as persuasive authority under NMCCA Rule of Practice and
Procedure 18.2.
                     _________________________
PER CURIAM:

   A military judge, sitting as a special court-martial, convicted the
appellant, pursuant to his pleas, of one specification of violating a lawful
general order, one specification of willful dereliction of duty, and two
specifications of making a false official statement, in violation of Articles 92
and 107, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §§ 892 and 907.
The military judge sentenced the appellant to 30 days’ confinement,
reduction to pay grade E-3, and a bad-conduct discharge. Pursuant to a
pretrial agreement, the convening authority disapproved all confinement and
approved the remainder of the sentence.
    The appellant now asserts as error that his sentence to a bad-conduct
discharge was inappropriately severe.1 We disagree.
                                   I. BACKGROUND
    The appellant was an instructor in the Marine Air-Ground Task Force,
Intelligence Specialist Entry Course, assigned to the Marine Corps
Detachment, Dam Neck, Virginia. In that role, he was required to sign the
“Staff Code of Conduct and Ethics Acknowledgement,”2 which notified him of
the general order prohibiting staff and students from engaging in
unprofessional relationships, including “associat[ing] with each other in an
informal, personal or intimate manner which reflects a familiarity that is
inappropriate for the workplace.”3
    On 21 December 2014, the appellant, then a staff sergeant-select (to pay
grade E-6), was assigned as the officer of the day (OOD). His OOD duties
included roving the barracks, maintaining an accurate logbook, and
supervising restricted Marines. Private First Class (PFC) C was a student
serving restriction and awaiting separation for prior misconduct.4 Because
she was on restriction, her barracks room was next to the OOD sleeping
room.
    Despite her student status—and in contravention of the conditions of PFC
C’s restriction—the appellant and PFC C spent several hours together in the
duty hut and nearby smoking area discussing “personal matters.”5 Later that
night, while still serving as OOD, the appellant surreptitiously went to PFC
C’s room for over an hour and engaged in sexual intercourse with her. He
then returned alone to the OOD sleeping room and did not emerge again
until 0615. He then recorded two entries in the OOD logbook falsely
indicating that he had relieved the “A Duty” and completed a roving tour of
the area in the early morning hours. During a subsequent investigation, the
appellant denied entering PFC C’s room or engaging in sexual intercourse
with her, statements he knew to be false.




   1 This assignment of error was raised pursuant to United States v. Grostefon, 12
M.J. 431 (C.M.A. 1982).
   2   Prosecution Exhibit 5 at 2-4.
   3   PE 3 at 2.
   4 Previously, PFC C was a student platoon member in training and the appellant
was her platoon sergeant. See Record at 27.
   5   Id. at 29-30; PE 2 at 2.

                                         2
                                  II. DISCUSSION
A. Sentence appropriateness
    We review the record for sentence appropriateness de novo. United States
v. Lane, 64 M.J. 1, 2 (C.A.A.F. 2006). “Sentence appropriateness involves the
judicial function of assuring that justice is done and that the accused gets the
punishment he deserves.” United States v. Healy, 26 M.J. 394, 395 (C.M.A.
1988). “This requires individualized consideration of the particular accused
on the basis of the nature and seriousness of the offense and the character of
the offender.” United States v. McDonald, No. 201400357, 2016 CCA LEXIS
310, at *4 (N-M. Ct. Crim. App. 2016) (citation and internal quotations
omitted). “While [a Court of Criminal Appeals] clearly has the authority to
disapprove part or all of the sentence and findings,” we may not engage in
acts of clemency. United States v. Nerad, 69 M.J. 138, 145 (C.A.A.F. 2010).
    While acknowledging the appellant’s commendable six-year record of
service prior to committing the offenses to which he pleaded guilty, it is also
relevant that at the time of his crimes the appellant occupied several
positions—as a noncommissioned officer, significantly senior to PFC C; as an
instructor; and as the OOD responsible for the well-being of restricted
personnel under his watch—which carried with them heightened
expectations. The appellant’s abuse of this authority had a deleterious effect
on his command and was unworthy of his reputation as “an inspiration to
both staff and students.”6 Although he faced a possible maximum punishment
at special court-martial that included 12 months’ confinement, reduction to
pay grade E-1, forfeiture of two-thirds pay per month for 12 months, and a
bad-conduct discharge, the appellant received an approved sentence of only
reduction to pay grade E-3 and a bad-conduct discharge.
    Under the circumstances, we are convinced that justice was done, and
that the appellant received the punishment he deserved. Healy, 26 M.J. at
395. Granting relief at this point would be to engage in clemency, a
prerogative reserved for the convening authority, and we decline to do so. See
id. at 395-96.




   6   Defense Exhibit D at 10.

                                        3
                             III. CONCLUSION
    The findings and the sentence as approved by the convening authority are
affirmed.


                                   For the Court



                                   R.H. TROIDL
                                   Clerk of Court




                                     4